Title: From Thomas Jefferson to James Buchanan and William Hay, 13 June 1786
From: Jefferson, Thomas
To: Buchanan, James,Hay, William



Gentlemen
Paris June 13. 1786

The model of the Capitol being at length finished I have sent it down the Seine to Havre, it being necessary that it should go by water. I have not yet collected the accounts, but shall soon do it, and forward them to you. They will be less than I had expected. I shall pray you to account for their amount to the Governour and council, as I have with them an account into which it will be easier for me to transfer this article. I inclose directions for opening the boxes in which the model is; and I shall put two copies of those directions under other covers to you, in hopes some one of them may reach you with or before the model. I have the honor to be with much esteem Gentlemen Your most obedt. humble servt.,

Th: Jefferson


P.S. I take the liberty of putting under your cover a bill of lading for Doctor Currie praying you to deliver it to him as from y.h.s.,
Th: J.

